EXHIBIT 10.29

[g5ff40ioeylq000001.jpg]

DISTRIBUTION AGREEMENT

This Distribution Agreement (the "Agreement') is entered into by and between
United Orthopedic Corporation (UOC), with principle business address at No. 57,
Park Ave. 2, Science Park, Hsinchu, 300 Taiwan (hereafter '`UOC" or "Company")
and CPM Medical Inc. (hereafter "Distributor") having a principle place of
business at 3004 Nottingham Drive McKinney, Texas 75070, USA. (UOC and
Distributor sometimes shall be collectively referred to as the "Parties" and
individually as a "Party").

IN CONSIDERATION of the mutual promises and covenants set forth herein and for
other good and valuable consideration, Company and Distributor agree as follow.

1. DEFINITIONS

 

1.1

"Products" shall mean those products listed in Addendum A attached hereto. The
content and sort of Products may be changed, abandoned or added by Company, at
Company's sole discretion, provided that Company gives ninety (90) days' prior
written notice to Distributor. Company shall be under no obligation to continue
the production of any product, except as provide herein.

2. APPOINTMENT AND AUTHORITY OF DISTRIBUTOR

 

2.1

Appointment. Subject to the terms and conditions set forth herein, Company
hereby appoint as Company's non-exclusive distributor for the Products, and
Distributor hereby accepts such appointment.

 

2.2

Sub distributors. Distributors shall not appoint sub distributors of Products
without Company's prior specific written consent. Any appointed sub distributor
is subject to the same terms and conditions set forth herein as the Distributor
and that the Distributor is responsible for any non-compliance under the
agreement of any appointed sub distributor.

 

2.3

Conflict of Interest. During the term of this Agreement, Distributor shall not,
without Company's prior written consent, represent, promote or otherwise try to
sell any products that, in Company's judgment, compete with the Products covered
by this Agreement.

 

2.4

Independent Contractors. Distributor is an independent contractor having only
such authority to act for Company as is expressly set forth in this Agreement.
Distributor is not an employee, partner or joint venture of Company, and none of
the persons employed or otherwise used by Distributor in connection with the
operation of its business and the delivery of services to Company under this
Agreement shall be

PAGE 1 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

 

considered employees of Company. Distributor is not authorized to enter into any
commitment or contract of any kind on behalf of Company, without the prior
express written consent of the President of Company. Distributor hereby agrees
to ensure that all of its employees and other representatives are aware of these
restrictive covenants and obligations (and all others under this Agreement) and
shall adhere to such. Distributor acknowledges and agrees that Distributor is
responsible for and agrees to comply with obligations under federal and state
tax laws relating to Distributor's obligations hereunder, including, without
limitation, for payment of income and employment taxes related to Distributor's
employees and agents.

3. TERMS OF PRUCHASE PRODUCTS BY DISTRIBUTOR

 

3.1

Terms and Conditions. All purchases of Products by Distributor from Company
during the term of this Agreement shall be subject to the terms and conditions
of this Agreement.

 

3.2

Prices. All prices of Products are F.O.B. Company's facility or as provided by
written notice to Distributor (the "Distributor Site"). The Price List for
Distributor shall be set forth in Addendum B attached hereto. Company has the
right at any time to revise the prices in Addendum B with sixty (60) days
advance written notice to Distributor. Such revisions shall apply to all orders
received after the effective date of revision. Price changes shall not affect
unfulfilled purchase orders accepted by Company prior to the effective date of
the price change.

 

3.3

Taxes. Distributor's Purchase Price does not include any foreign, federal, state
or local taxes that may be applicable to the Products. In the event that such
taxes are applicable and Company has the legal obligation to collect such taxes,
Company shall be entitled to add to Distributor's invoice with the amount of
such taxes and Distributor shall pay such amount unless Distributor provide
Company with a valid tax exemption certificate authorized by the appropriate
taxing authority.

 

3.4

Payment. Payment term is net 60 days from the date of invoice. Full payment of
Distributor's Purchase Price for the Products (including any freight, taxes or
other applicable costs initially paid by Company but to be borne by Distributor)
shall be in United States of America Dollars. All exchange, interest, banking,
collecting and other charges shall be Distributor's responsibility.

 

3.5

Shipping. All Products delivered pursuant to the terms of his Agreement shall be
suitably packed for air freight shipment in Company's standard shipping cartons,
marked for shipment to Distributor's address set forth above or on Distributor's
purchase order, and delivered to Distributor F.O.B. Company's Distribution Site,
at which time title to such Products and risk of loss shall pass to Distributor.
Company

PAGE 2 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

 

shall deliver Products to the carrier selected by Distributor. All freight,
insurance, and other shipping expenses, as well as any special packing expense,
shall be paid by Distributor. Distributor shall also bear all applicable taxes,
duties, and similar charges that may be assessed against the Products after
delivery to the carrier at Company's Distribution Site.

 

3.6

Shipping Discrepancies and Packaging Damage. Shipping discrepancies and
packaging damages must be reported within thirty (30) days from the date of
invoice for corrections to be considered by UOC.

 

3.7

Goods Return. Catalog items cannot be returned to Company unless a returned
goods authorization (RA) number is issued by Company. The information required
to obtain the authorization number includes the packing list or invoice number,
purchase order number, and the reason for return. This number must be referenced
in the return shipment to Company.

 

A

Sterile merchandise, which has been opened, or the packaging damaged, will not
be credited upon return.

 

B

Special order or custom items will not be credited upon return.

 

C

Obsolete merchandise not listed in the current Addendum A cannot be returned.

 

D

Returns more than one-hundred-and-fifty (150) days from the date of the invoice
will not be accepted

 

E

Restocking charges for returned items that were accepted by Company will be at
25% of invoice price.

 

3.8

Product Defects. Distributor shall inspect all products promptly upon receipt
thereof and may not return any defected product that fails to perform in any
material way to meet the specifications set forth in Company's current brochure
or related literature for that product. To return a defected product,
Distributor shall, notify Company in writing of its rejection along with a
completed Customer Complaint Form. Within seven (7) days after rejection,
Distributor shall return to Company the rejected product, freight prepaid. As
promptly as possible but no later than thirty (30) working days after receipt of
properly rejected products, Company shall, at its option and expense, replace
the products. Company shall reimburse the shipping charges back to Distributor
for properly rejected products; conversely, Distributor shall be responsible for
all shipping costs for Products that were not accepted by Company for rejection.

4. WARRANTY FOR PRODUCTS

PAGE 3 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

 

4.1

Standard Limited Warranty. Distributor shall pass on to its customers Company's
standard limited warranty for Products, including limitations set forth in
Subsection 4.2.4 Limitation of Liability and Warranty below. Except for the
stated warranty set forth on, or included with, the products as delivered to the
distributor and/or its customers, the warranty and remedy set forth in this
section 4 are exclusive and all other warranties, guarantees or representations,
express or implied, by Company with respect to the products, including, without
limitation, warranties of merchantability and fitness for a particular purpose,
and any other obligation or liability of Company to distributor or to any third
party with respect to the products, are hereby excluded. This warranty is
contingent upon proper use of a Product in the application for which such
Product was intended and does not cover Products that were modified without
Company's prior written approval, that have expired or that were subjected to
physical, chemical or electrical stress that the Products were not originally
designed for..

 

4.2

Limitation of Liability and Warranty. Company's liability arising out of this
agreement and/or sale of the products shall be limited as follows: in no event
shall Company be liable for costs of procurement of substitute goods by anyone.
In no event shall Company be liable to distributor or any other entity for any
special, consequential, incidental, or indirect damages, however caused, on any
theory of liability or breach of warranty, whether or not Company has been
advised on the possibility. Except for the express limited warranty set forth in
previous Subsection 4.1 Standard Limited Warranty above, Company grants no
implied warranties for the products, either in fact or by operation of law, by
statute, or otherwise.

 

4.3

Product Complaints.

 

4.3.1

4.3.1 Each Party shall cooperate fully with the other Party in dealing with
customer complaints concerning the Product(s) and shall take reasonable action
to resolve promptly and follow up with regard to such complaints.

 

4.3.2

Without limiting the generality of the foregoing, the Distributor shall:

 

A

notify Company immediately of any adverse events or customer complaints,
including, but not limited to, any untoward medical occurrence, death,
life-threatening injury, or hospitalization conceivably associated with the use
of ;

 

B

provide copies to Company within a commercially reasonable time of all customer
complaints received by the Distributor relating to the Product(s);

PAGE 4 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

 

C

keep and maintain records of all customer complaints received by Distributor
relating to the Product(s); and

 

D

otherwise provide such assistance and information as Company reasonably requests
to fulfill Company's complaint handling obligations for the Product(s),

 

4.4

Adverse Event Reporting

 

A

Company shall be responsible for reporting adverse device events, malfunctions,
incidents, near incidents and other reportable events related to the Product(s)
pursuant to the Applicable Laws of any jurisdiction in which the Product(s) is
marketed or sold, including, without limitation, FDA 21 C.F.R. Part 803, as may
be amended from time to time ("MDR").

 

B

The Distributor shall provide such assistance and information as Company
reasonably requests to fulfill its adverse event reporting obligations for the
Product(s).

 

C

The Company shall keep and maintain records of all customer complaints received
by the Company relating to the Product(s) as required by 21 C.F.R. & 803.18 (or
similar provisions of other Applicable Laws), as applicable;

5. ADDITIONAL OBLIGATIONS OF DISTRIBUTOR

 

5.1

Health and Safety Laws and Regulations. Distributor shall comply fully, at its
expense, with any and all applicable health and safety laws and regulations.

 

5.2

Registration Licenses and Permits. Distributor agrees to use its best efforts to
investigate, obtain any required government approval for, promote and distribute
the Products, at its own expense as soon as feasible after the date of this
Agreement, using generally the same channels and methods, exercising the same
due diligence and adhering to the same standards which it employs with respect
to other clinical and diagnostic products sold by Distributor, as well as
distributors own products. Unless prohibited by local law, all such
registrations and approvals obtained by Distributor shall be in the name of
Company.

 

5.3

Purchase Commitment. Distributor hereby agrees to purchase from the Company
during the consecutive twenty-four-month period following the effective date of
this Agreement the dollar amount of total purchases set forth on Addendum C (the
"Annual Purchase Commitment"). The Annual Purchase Commitments for the following
twelve-month period will be established before the end of the current
twelve-month period.

PAGE 5 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

 

5.4

Inventory. Distributor shall, at Distributor's own expense, maintain a
sufficient inventory of the Products at all times during the term of this
Agreement as necessary in order to meet the requirements of any customer or
potential customer.

 

5.5

Customer and Sales Reporting. Distributor shall, at Distributor's own expense
and consistent with the sales policies of Company: (I) place the Products in
Distributor's literature as soon as possible; (ii) provide adequate contact with
existing and potential customers on a regular basis, consistent with good
business practice; (iii) assist Company in assessing customer requirements for
the Products, including modifications and improvements thereto, in terms of
quality, design, functional capability, and other features; and (iv) provide
Company on a quarterly basis with a list of customers' feedback, a list of
customers who have used Products and a list of institutions which have purchased
Products, and a summary of the number of Products held by Distributor at the end
of such quarter.

 

5.6

Assignment of Products Rights. Upon termination of this Agreement for any reason
whatsoever, Distributor agrees, to the full extent allowed by law in each
jurisdiction, to assign, transfer, convey and set over unto Company, for no
additional consideration, all registrations, license, permits, and other rights
relating to sale, distribution and use of the Products.

 

5.7

Limitation on Distributor's Rights to the Products. Distributor shall have no
right to copy, modify or remanufacture any Product or part thereof. Distributor
shall not make any changes, alterations, modifications or additions to the
Products without prior written approval of Company.

 

5.8

Compliance with U.S. Food and Drug Administration (FDA) Regulations. Distributor
is required to fulfill the responsibilities of being an initial importer and a
distributor governed by FDA, as outlined under the "Initial Importing and
Distribution Regulatory Requirements", set forth in Addendum D attached hereto.
Distributor acknowledges the receipt of the "Initial Importing and Distribution
Regulatory Requirements" and represents that it has read and understood. Failure
by Distributor to fulfill the responsibilities stated in Addendum D may result
in, at Company's discretion, a termination of contract.

 

5.9

Compliance with U.S. Food and Drug Administration Recall Policy. In order to
assure compliance with FDA Recall Policies, the Distributor will provide
Company, within ten days after the close of any month, a record of the prior
month's surgeries in which products manufactured by Company are utilized.
Company and Distributor will fully comply with all requirements of H1PAA
including requirements safeguarding the names and medical records of patients.
This report will list the date of the surgery, the name of the hospital in which
the surgery was performed, the name of the surgeon

PAGE 6 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

 

performing the surgery and the list of products implanted by unit catalog number
and lot number. The name of the patient will be retained by Distributor and
immediately reported to Company in the event of an actual recall of the
products. Failure by Distributor to provide this information timely may be the
cause for Company to cease shipment of products to Distributor until such
information has been provided. Distributor is also required to follow the
responsibilities of being an initial importer and a distributor, as outlined
under the "Initial Importing and Distribution Regulatory Requirements", set
forth in Addendum D attached hereto. Failure by Distributor to fulfill the
responsibilities stated in Addendum D may result in, at Company's discretion, a
termination of contract.

 

5.10

Governmental Inspections and Inquiries. Distributor shall promptly, and in any
event within three (3) business days after the date of receipt of notice, notify
Company in writing of, and shall provide Company with copies of, any
correspondence and other documentation received or prepared by the Distributor
in connection with any of the following events to the extent necessary to meet
the requirements of any Governmental or Regulatory Authority:

 

(i)

Receipt of a regulatory letter(such as a Warning Letter or untitled letter) ,
warning, recall notice, notice of inspection or similar communication from any
Governmental or Regulatory Authority in connection with the storage, marketing,
advertisement, sale and/or distribution of the Product(s); and

 

(ii)

Any Governmental or Regulatory Authority's comments relating to the Product(s)
that may require a response or action by Company.

 

(iii)

Without limiting the generality of the foregoing, in the event that the Company
or any Agent receives a letter or comments from any such Governmental or
Regulatory Authority in connection with any of the Product(s) that requires a
response or action by Company, the Distributor shall promptly provide to Company
any data or information required in preparing such response that relates to
storage, marketing, advertising, sale or distribution of the Product(s), and the
Distributor will cooperate fully with Company in preparing such response.

 

(iv)

In the event any facility that is used by the Distributor or any Agent to store,
market, advertise, distribute or sell any of the Product(s) is inspected by
representatives of any Governmental or Regulatory Authority, the Distributor
shall notify Company promptly upon learning of such inspection and shall supply
Company with copies

PAGE 7 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

 

of any correspondence that relates to such inspection. Company may, at its
election, send representatives to such facility and may participate in any
portion of such inspection that relates to any of the Product(s). The
Distributor shall furnish to Company copies of all material information supplied
to, or supplied by, such Governmental or Regulatory Authority, including
observations and responses within five (5) business days after the delivery of
such information by the Governmental or Regulatory Authority.

 

(v)

The Company shall provide Distributor with a copy of any response related to
such visit or inspection for Company's review and comment prior to submission of
the response. The Distributor shall provide Company with a copy of the final
response promptly after it is submitted to the Governmental or Regulatory
Authority.

 

(vi)

In the event any Governmental Authority detains or seizes any of the Product(s)
from the Distributor or any Agent, the Distributor shall promptly send retained
samples of each applicable Product and duplicate reports relating to such
seizure to Company, provided that such action does not violate any applicable
laws, statutes, ordinances or regulations

6. TERM AND TERMINATION

 

6.1

Term. This Agreement shall become effective on January 1", 2011 and shall
continue in full force and effect for a fixed term of Two (2) years from such
date and end on December 31st, 2012.

 

6.2

Termination Without Cause. Either party may terminate this Agreement at any time
and for any reason upon ninety (90) days prior written notice to the other
party.

 

6.3

Termination With Cause.

 

6.3.1

Immediate Termination by Company. Notwithstanding the above, Company may
immediately terminate this Agreement with Distributor upon any of the following
events:

 

(i)

If Distributor becomes insolvent or files a voluntary petition in bankruptcy, or
has filed for it such involuntary petition in bankruptcy (unless such
involuntary petition is withdrawn or dismissed within thirty days after filing);

PAGE 8 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

 

(ii)

If Distributor fails to meet the Minimum Purchase Objectives in any year or for
two consecutive quarters as set forth under the Terms set forth on Addendum C;

 

(iii)

If Distributor fails to cure any breach of any covenant, commitment or
obligation under this Agreement within thirty days after receipt of written
notice from Company of such breach;

 

(iv)

If Distributor commits a breach of a covenant, commitment or obligation under
this Agreement which is of such a nature as not to be reasonable to cure,
including but not limited to, a breach of Distributor's covenants respecting
Confidential Information or of Distributor's covenants respecting conflicting
activities;

 

(v)

If Distributor commits a crime or an act of fraud;

 

(vi)

If Distributor takes any action or asserts any claim against Company which in
Company's judgment is detrimental to Company's business, reputation, or the
relationship of the parties;

 

(vii)

If Distributor is not authorized by law; or

 

(viii)

If Distributor becomes the subsidiary of any other company, sold to another
party or if control of Distributor (by ownership or by composition of the Board
of Directors or otherwise) shall be substantially changed, or if this Agreement
is assigned to any other person or entity without the acceptance of Company.

 

6.3.2

Immediate Termination by Distributor. This Agreement may be terminated
immediately by Distributor on written notice by Distributor to Company in any of
the following events:

 

(i)

If Company becomes insolvent or files a voluntary petition in bankruptcy, or has
filed for it an involuntary petition in bankruptcy (unless such involuntary
petition is withdrawn or dismissed within thirty days after filing), or admits
in writing an inability to pay its debts as they mature; or

 

(ii)

If Company fails to cure any breach of a covenant, commitment or obligation
under this Agreement within thirty (30) days after receipt of written notice
from Distributor to Company of such breach

PAGE 9 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

 

6.4

Return of Materials, Records and Intellectual Property. All trademarks, trade
names, patents, copyrights, trade secrets, designs, drawings, formulas or other
data, photographs, samples literature and sales aids of any kind (the
"Intellectual Property") shall remain the property of Company. Within thirty
(30) days after the termination or expiration of this Agreement or upon
Company's request, Distributor shall prepare all Intellectual Property in
Distributor's possession for shipment to return to Company, at Company's
expense. Distributor shall not make, use, dispose of or retain any copies of any
Intellectual Property or other confidential items or information which may have
been entrusted to Distributor during the term of this Agreement. Effective upon
the termination of this Agreement, Distributor shall cease to use all
Intellectual Property of Company. Distributor shall promptly turn over to
Company all customers lists and records relating to Products and Company is
hereby granted and shall have a special property interest therein.

7. INTELLECTUAL PROPERTY RIGHTS AND CONFIDENTITALITY

 

7.1

Intellectual Property Rights. Distributor agrees that Company owns all right,
title, and interest in the product lines that include the Products and in all of
Company's patents, trademarks, trade names, inventions, copyrights, know-how,
and trade secrets relating to the designs, manufacture, operation or service of
the Products. The use by Distributor of any of these property rights is
authorized only for the purposes herein set forth, and upon termination of this
Agreement for any reason such authorization shall cease. Distributor shall not
during the Term of this agreement or thereafter acquire or attempt to acquire in
any manner whatsoever any right, title or interest in or to any of the
trademarks, service marks, trade names, logos, or other signs or symbols
identifying UOC or its related entities, or any mark, name, logo, sign or symbol
confusingly similar thereto.

 

7.2

Sale Conveys No Right to Manufacture or Copy. The Products are offered for sale
and are sold by Company subject in every case to the condition that such sales
does not convey any license, expressed or by implication, to manufacture,
duplicate or otherwise copy or reproduce any of the Products. Distributor shall
take appropriate steps with Distributor's customers, as Company may request, to
inform them of and assure compliance with the restrictions contained in Section
8 Trademarks and Trade Name.

 

7.3

Confidentiality. The Distributor acknowledges that the Products have been
developed and obtained by Company at great expense and contain information and
processes proprietary to Company and that the product and related packaging and
literature contain trade secrets of Company and, in general, constitute
proprietary information of Company. The Distributor agrees not to disclose or
divulge to a third party any such information it may receive about the Products.
All information relating to the Products or designated as confidential by
Company and provided to the Distributor, including

PAGE 10 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

 

but not limited to sales and financial data, customer information, manufacturing
processes and specifications for the Products, shall be confidential information
and Distributor shall not at any time, whether directly or indirectly, use
(other than in the performance of its obligations hereunder) or disclose such
information to any third party without the prior written consent of Company. All
such information, know-how and trade secrets shall remain the sole property of
Company. Distributor agrees to obtain from its employees, agents or sub
distributors who have access to such information appropriate confidentiality or
proprietary rights agreements.

8. TRADEMARKS AND TRADE NAMES

 

8.1

Use. During the term of this Agreement, Distributor shall have the right to
indicate to the public that Distributor is an authorized distributor of
Company's Products and to advertise such Products under the trademarks, marks
and trade names that Company may adopt from time to time (Company's
Trademarks"). Distributor shall not alter or remove any Company's Trademark
applied to the Products or packages at the factory or at Company's distribution
facility. Except as set forth in this Section 9 PATENT, COPYRIGHT, AND TRADEMARK
INDEMNITY, nothing contained in this Agreement shall grant to Distributor any
rights, title or interest in Company's Trademarks.

 

8.2

At no time during or after the term of this Agreement shall Distributor
challenge or assist others to challenge Company's Trademarks or the registration
thereof or attempt to register any trademarks, marks or trade name confusingly
similar to those of Company. If Distributor violates, all sale and interests
arising hereby of Distributor and whomever Distributor assists shall be deemed
as an agreed compensation, which shall be paid by Distributor to Company.

 

8.3

Approval of Representations. All representations of Company's Trademarks that
Distributor intends to use shall first be submitted to Company for written
approval, which shall not be unreasonably withheld, of design, color, and other
details or shall be exact copies of those used by Company. If any of Company's
Trademarks are to be used in conjunction with another trademark on or in
relation to the Products, then Company's mark shall be presented equally
legibly, equally prominently, and of equal or greater size that the other but
nevertheless separated from the other so that each appears to be a mark in its
own right, distinct from the other mark.

9. INDEMNIFICATION

Company shall indemnify, defend and hold harmless Distributor, its officers,
directors, shareholders and employees from and against all claims, causes of
action, suits, costs and expenses (including reasonable legal fees), losses or
liabilities resulting from any negligent

PAGE 11 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

or wrongful act or omission on the part of Company, its employees, agents or
representatives related to this Agreement and asserted by third parties and
which relates to Company's performance hereunder including any of the Products
violating any proprietary right of any third party. Company shall not indemnify
Distributor for any claims, causes of action, suits, costs and expenses
(including reasonable legal fees), losses or liabilities resulting from any
negligent or wrongful act or omission on the part of Distributor, its employees,
agents or representatives related to this Agreement,

10. OTHERS

The parties agree that the foregoing agreements and restrictions contained in
Section 7, Section 8, and Section 9 shall survive after termination or
expiration of this Agreement and, in the event of the Distributor's breach of
any of the foregoing provisions, Company shall be entitled to equitable and
injunctive relief against the Distributor in addition to other remedies
available pursuant to this Agreement or applicable law.

 




PAGE 12 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

The Addendums are the part of this Agreement and have the same effectiveness as
the main text of this Agreement.

IN WITNESS WHEREOF, the undersigned are duly authorized to execute this
Agreement on behalf of Company and Distributor, as applicable.

United Orthopedic Corporation

By

 

By

Print Name

JASON LIN

 

Print Name

MARK BROOKS

Title

Chairman

 

Title

C.O.O

Date

 

Date

 




PAGE 13 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

Addendum A

Product List

Addendum A has 14 pages total attached hereto.

 

 

PAGE 14 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

 

[g5ff40ioeylq000016.jpg]




Page 1 of 13
Addendum A

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

[g5ff40ioeylq000018.jpg][g5ff40ioeylq000019.jpg][g5ff40ioeylq000020.jpg]

 

Page 2 of 13
Addendum A

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

[g5ff40ioeylq000022.jpg]

Page 3 of 13
Addendum A

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

[g5ff40ioeylq000024.jpg]

Page 4 of 13
Addendum A

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

[g5ff40ioeylq000026.jpg] 

 




Page 5 of 13
Addendum A

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

[g5ff40ioeylq000028.jpg]




Page 6 of 13
Addendum A

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

[g5ff40ioeylq000030.jpg]

 

Page 7 of 13
Addendum A

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

[g5ff40ioeylq000032.jpg][g5ff40ioeylq000033.jpg][g5ff40ioeylq000034.jpg][g5ff40ioeylq000035.jpg]

 

 

Page 8 of 13
Addendum A

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

[g5ff40ioeylq000037.jpg] 

PAGE 15 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

[g5ff40ioeylq000039.jpg]

 

PAGE 16 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

[g5ff40ioeylq000041.jpg]

PAGE 17 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

[g5ff40ioeylq000043.jpg]

PAGE 18 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

[g5ff40ioeylq000045.jpg]




PAGE 19 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

[g5ff40ioeylq000047.jpg]




PAGE 20 OF 20

 

--------------------------------------------------------------------------------

[g5ff40ioeylq000001.jpg]

➢

A distributor, final distributor, or multiple distributor of any tracked device
shall promptly provide the manufacturer tracking the device with the following
information (21CFR 821):

(1)The name and address of the distributor, final distributor or multiple
distributors;

 

(2)

The lot number, batch number, model number, or serial number of the device or
other identifier used by the manufacturer to track the device;

(3)The date the device was receive;

(4)The person from whom the device was received;

(5)The date the device was provided to the patient or for use in the patient;

(6)The name, mailing address, and telephone number of the prescribing physician;

 

(7)

The date of the patient's death, or the date the device was returned to the
manufacturer, permanently retired from use, or otherwise permanently disposed
of.

➢

A distributer shall provide such information to the manufacturer monthly.

➢

Device tracking is required for the useful life of the device.

➢

Information contained in such records that would identify patient or research
subjects shall not be available for public disclosure.

PAGE 21 OF 20

 